DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 6/23/2021. Claims 1-20 are pending and have been considered below.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1 recites in line 26 “a personal locator” this should be changed to “the personal locator”.  
Claim 17 recites in line 29, “a personal locator” this should be changed to “the personal locator”.
Claim 19 recites in line 26 “a personal locator” this should be changed to “the personal locator”.  Claims 2-16,18,20 are objected because of their dependencies.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,744. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims are broader than all that is recited in claims of the US patent 11,057,744. That is, present claims 1-20 are anticipated by claims 1-20 of the US patent 11,057,744.


Present claims
US Patent 11,057,744 claims
1. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 
one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with an array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 
a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the array of gateway devices, the array of gateway devices defining an area of coverage; 
a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 
transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the array of gateway devices, the first beacon signal including a personal locator device identification; and 
the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
transmit, in response to being out of the area of coverage, a second beacon signal, via the at least one or more wireless transceivers, to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification.





2. The personal locator device as recited in claim 1, wherein the housing further comprises a portable electronic device.
3. The personal locator device as recited in claim 1, wherein the housing further comprises a single button personal locator device.
4. The personal locator device as recited in claim 1, wherein the housing further comprises a wearable.
5. The personal locator device as recited in claim 4, wherein the wearable further comprises an accessory selected from the group consisting of watches, bracelets, badges, pendants, and belt accessories.
6. The personal locator device as recited in claim 1, wherein the one or more wireless transceivers further comprise non-cellular wireless transceivers.
7. The personal locator device as recited in claim 1, wherein each of the one or more wireless transceiver is configured to communicate with a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), Bluetooth and Bluetooth low energy.
8. The personal locator device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device further comprises a device selected from the group consisting of smart watches, smart phones, and tablet computers.
9. The personal locator device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device further comprises a cellular-enabled device.
10. The personal locator device as recited in claim 1, wherein the first server and the second server are at least partially integrated.
11. The personal locator device as recited in claim 1, wherein the first server further comprises an onsite server in communication with the array of set-top boxes.
12. The personal locator device as recited in claim 1, wherein the second server is a cloud-based server.
13. The personal locator device as recited in claim 1, wherein each of the gateway devices further comprises a device selected from the group consisting of gateway service devices and set-top boxes.
14. The personal locator device as recited in claim 1, wherein the array of gateway devices is deployed in a multi-space environment.
15. The personal locator device as recited in claim 14, wherein the multi-space environment further comprises a hospitality environment.
16. The personal locator device as recited in claim 1, wherein the multi-space environment further comprises an educational environment.
17. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 
a button being secured within the housing, the button coupled to the busing architecture; 
one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with an array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 

a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the array of gateway devices, the array of gateway devices defining an area of coverage; 
a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 

detect an actuation of the button, transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the array of gateway devices, the first beacon signal including a personal locator device identification and an alert notification; and 

the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
detect an actuation of the button, and transmit, in response to being out of the area of coverage, a second beacon signal, via the at least one or more wireless transceivers, to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification and the alert notification.



18. The personal locator device as recited in claim 17, wherein the housing further comprises a single button personal locator device.
19. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 

one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with an array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 
a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the array of gateway devices, the array of gateway devices defining an area of coverage; 

a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 
transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the array of gateway devices, the first beacon signal including a personal locator device identification; 
the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
transmit, in response to being out of the area of coverage, a second beacon signal via the at least one or more wireless transceivers to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification; and 
an application installed on the proximate wireless-enabled interactive programmable device, the proximate wireless-enabled interactive programmable device including memory accessible to a processor, the memory including processor-executable instructions for the application that, when executed, cause the processor to: 
receive the second beacon signal from the personal locator device, and transmit a gateway signal to the second server, the gateway signal including the personal locator device identification, a proximate wireless-enabled interactive programmable device identification, GPS coordinates, and a timestamp.









20. The personal locator device as recited in claim 19, wherein the proximate wireless-enabled interactive programmable device further comprises a device selected from the group consisting of smart watches, smart phones, and tablet computers.
1. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 
one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with a vertical and horizontal array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 
a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the vertical and horizontal array of gateway devices, the vertical and horizontal array of gateway devices defining an area of coverage; 
a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 
transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the vertical and horizontal array of gateway devices, the first beacon signal including the personal locator device identification; and 
the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
establish a pairing between the proximate wireless-enabled interactive programmable device and the personal locator device, and transmit, in response to being out of the area of coverage, a second beacon signal, via the at least one or more wireless transceivers, to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification.
2. The personal locator device as recited in claim 1, wherein the housing further comprises a portable electronic device.
3. The personal locator device as recited in claim 1, wherein the housing further comprises a single button personal locator device.
4. The personal locator device as recited in claim 1, wherein the housing further comprises a wearable.
5. The personal locator device as recited in claim 4, wherein the wearable further comprises an accessory selected from the group consisting of watches, bracelets, badges, pendants, and belt accessories.
6. The personal locator device as recited in claim 1, wherein the one or more wireless transceivers further comprise non-cellular wireless transceivers.
7. The personal locator device as recited in claim 1, wherein each of the one or more wireless transceiver is configured to communicate with a standard selected from the group consisting of infrared (IR), 802.11, 3G, 4G, Edge, Wi-Fi, ZigBee, near field communications (NFC), Bluetooth and Bluetooth low energy.
8. The personal locator device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device further comprises a device selected from the group consisting of smart watches, smart phones, and tablet computers.
9. The personal locator device as recited in claim 1, wherein the proximate wireless-enabled interactive programmable device further comprises a cellular-enabled device.
10. The personal locator device as recited in claim 1, wherein the first server and the second server are at least partially integrated.
11. The personal locator device as recited in claim 1, wherein the first server further comprises an onsite server in communication with the vertical and horizontal array of set-top boxes.
12. The personal locator device as recited in claim 1, wherein the second server is a cloud-based server.
13. The personal locator device as recited in claim 1, wherein each of the gateway devices further comprises a device selected from the group consisting of gateway service devices and set-top boxes.
14. The personal locator device as recited in claim 1, wherein the vertical and horizontal array of gateway devices is deployed in a multi-space environment.
15. The personal locator device as recited in claim 14, wherein the multi-space environment further comprises a hospitality environment.
16. The personal locator device as recited in claim 1, wherein the multi-space environment further comprises an educational environment.
17. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 
a button being secured within the housing, the button coupled to the busing architecture; 
one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with a vertical and horizontal array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 
a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the vertical and horizontal array of gateway devices, the vertical and horizontal array of gateway devices defining an area of coverage; 
a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 
detect an actuation of the button, transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the vertical and horizontal array of gateway devices, the first beacon signal including the personal locator device identification and an alert notification; and 
the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
establish a pairing between the proximate wireless-enabled interactive programmable device and the personal locator device, detect the actuation of the button, and transmit, in response to being out of the area of coverage, a second beacon signal, via the at least one or more wireless transceivers, to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification and the alert notification.
18. The personal locator device as recited in claim 17, wherein the housing further comprises a single button personal locator device.
19. A personal locator device comprising: 
a housing securing a processor and memory therein; 
a busing architecture communicatively interconnecting the processor and the memory; 
one or more wireless transceivers associated with the housing and coupled to the busing architecture, the one or more wireless transceivers configured to communicate with a vertical and horizontal array of gateway devices, the one or more wireless transceivers configured to communicate with a proximate wireless-enabled interactive programmable device; 
a first operational mode determining an estimated location of the personal locator device by communicating with a first server via the vertical and horizontal array of gateway devices, the vertical and horizontal array of gateway devices defining an area of coverage; 
a second operational mode determining the estimated location of the personal locator device by communicating with a second server via the proximate wireless-enabled interactive programmable device; 
the memory accessible to the processor, the memory including first processor-executable instructions for the first operational mode that, when executed, cause the processor to: 
transmit, in response to being in the area of coverage, a first beacon signal via the at least one or more wireless transceivers to the vertical and horizontal array of gateway devices, the first beacon signal including the personal locator device identification; 
the memory including second processor-executable instructions for the second operational mode that, when executed, cause the processor to: 
establish a pairing between the proximate wireless-enabled interactive programmable device and the personal locator device, and transmit, in response to being out of the area of coverage, a second beacon signal via the at least one or more wireless transceivers to the proximate wireless-enabled interactive programmable device, the second beacon signal including the personal locator device identification; and 
an application installed on the proximate wireless-enabled interactive programmable device, the proximate wireless-enabled interactive programmable device including memory accessible to a processor, the memory including processor-executable instructions for the application that, when executed, cause the processor to: 
establish the pairing between the proximate wireless-enabled interactive programmable device and the personal locator device, receive the second beacon signal from the personal locator device, and transmit a gateway signal to the second server, the gateway signal including the personal locator device identification, a proximate wireless-enabled interactive programmable device identification, GPS coordinates, and a timestamp.
20. The personal locator device as recited in claim 19, wherein the proximate wireless-enabled interactive programmable device further comprises a device selected from the group consisting of smart watches, smart phones, and tablet computers.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szigeti (US 2021/0356279) discloses a system and method for optimal navigation to multiple locations.
Virhia (US 2018/0103361) discloses system and method for social platform based private social network.
Nhu (US 2016/0165387) discloses system and method for smart home platform with data analytics for monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631